COOK, Judge
(dissenting):
For the reasons set out in my concurrence in United States v. McCarthy, 2 M.J. 26, 29 (1976), and dissent in United States v. Hedlund, 2 M.J. 11, 15 (1976), I conclude that an adequate basis was established for the exercise of court-martial jurisdiction.
While the view of the majority in McCarthy would not support court-martial jurisdiction under the circumstances of the present case if a sale or transfer were involved, as noted by the majority opinion in this case, the appellant possessed contraband for his own use. To further conclude, as the majority does, such use will be limited to off-base areas and off-duty hours, appears to me to be predicated on an unjustified assumption. A user of contraband is not likely to limit his ingestion of such contraband, and its possible debilitating effects, in a manner which will not interfere with his military duties. To assume an accused will control his use of contraband with such precision is, to me, completely unrealistic. Accordingly, I would hold there is sufficient “service connection”1 to warrant court-martial jurisdiction.
Although the majority find it unnecessary to address another granted issue involving the validity of a search, my resolution of the jurisdictional question requires further examination of whether the search was based upon probable cause. A search warrant authorizing the search of appellant’s off-post apartment was granted by an appropriate civilian judge, and the subsequent search of the apartment revealed a quantity of hashish. The legality of the search was litigated at the trial level and the record reflects the search was authorized upon an affidavit of an agent of the Air Force Office of Special Investigations. The affidavit contains the following:
IV. That your Affiant has received information from a reliable informant, which your Affiant believes to be true; Your Affiant has received information in the past from the above-mentioned reliable informant, and said information has been true and correct;
V. That the said reliable informant has personally observed quantities of hashish in the residence located at 715 North 40th, Gallery Apartments, No. 204-1, City of Grand Forks, State of North Dakota, said residence occupied by one Charles Wesley Williams, within the past 48 hours.
As noted by the Court in United States v. Scarborough, 23 U.S.C.M.A. 51, 53, 48 C.M.R. 522, 524 (1974):
When an affidavit is based on information furnished by a so-called reliable informant, it must, to support the issuance of a warrant, apprise the magistrate of the circumstances which led the affiant to believe (1) that the informant was reliable or credible, and (2) that the items sought to be seized were located at the place to be searched. Aguilar v. Texas, 378 U.S. 108 [84 S.Ct. 1509, 12 L.Ed.2d 723] (1964); United States v. Lidle, [21 U.S.C.M.A. 455, 45 C.M.R. 229 (1972)]. There must be more than just a conclusion of a third party relayed by the affiant to the magistrate. Spinelli v. United States, 393 U.S. 410 [89 S.Ct. 584, 21 L.Ed.2d 637] (1969).
The reliability of an informant can be established by apprising the authorizing officer that the informant had previously provided accurate information, and the requirement that an affidavit contain information justifying an informant’s conclusion that the contraband is located in a specified area can be satisfied by his personal observation. United States v. Gurette, 23 U.S.C. M.A. 281, 49 C.M.R. 530 (1975); United States v. Gamboa, 23 U.S.C.M.A. 83, 48 *84C.M.R. 591 (1974); United States v. Scarborough, supra; United States v. Smallwood, 22 U.S.C.M.A. 40, 46 C.M.R. 40 (1972).
In the present case the affiant established the informant’s reliability by providing information as to his previous use. Furthermore, the informant’s personal observation of the contraband satisfied the second requirement of Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964). While the defense submits the second requirement of Aguilar was not satisfied because the informant’s ability to identify hashish was not established, the standard of proof is probable cause rather than beyond a reasonable doubt. Accordingly, the informant’s personal observation was sufficient. United States v. Gurette, supra; United States v. Gamboa, supra. I would, therefore, affirm the decision of the United States Air Force Court of Military Review.

. O’Callahan v. Parker, 395 U.S. 258, 272, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969).